


Exhibit 10.52

 

Kips Bay Medical, Inc. Fiscal 2012 Director Compensation Plan

 

For the twelve month period ending December 31, 2012, each non-employee director
of Kips Bay Medical, Inc. (the “Company”) is eligible to receive compensation
pursuant to the Fiscal 2012 Director Compensation Plan as follows:

 

Director Fees

 

Each non-employee director will receive an annual retainer of $18,000.  Each
member of the audit committee will receive a retainer of $6,000, each member of
the compensation committee will receive a retainer of $3,000 and each member of
the nominating and governance committee will receive a retainer of $2,000.  In
addition, the chair of the audit committee will receive an additional $10,000
and the chair of the compensation committee will receive an additional $5,000
for service as chair.

 

Restricted Stock Grants

 

In addition to the director fees provided above, each non-employee director
receives restricted stock in recognition of each director’s service to the
Company and to further align director and stockholder interests. On December 13,
2011 each non-employee director received a grant of 15,000 shares of restricted
stock pursuant to the Company’s 2007 Long-Term Incentive Plan. The restrictions
on such restricted stock will lapse one year from the grant date.

 

--------------------------------------------------------------------------------
